Exhibit 10.1 May 9, 2017 Mr. Dermot Halpin Re:Amended and Restated Offer of Employment Dear Dermot: In connection with your promotion to the position of President, Vacation Rentals and Attractions of TripAdvisor, LLC (the “Company”), this Amended and Restated Offer of Employment (“Offer Letter”) amends and restates your offer letter dated February 15, 2016, as it may have been amended from time to time thereafter (the “Prior Offer Letter”), and sets forth the terms and conditions of your continued employment with the Company. This offer may be accepted by countersigning where indicated at the end of this Offer Letter. 1. Duties and Extent of Service As President, Vacation Rentals and Attractions you will have responsibility for performing those duties as are customary for, and are consistent with, such position, as well as those duties as the Company may from time to time designate (consistent with your role). You shall report directly to the Company’s Chief Executive Officer and your principal place of employment shall be the Company’s offices located in Needham, Massachusetts.You agree to abide by the rules, regulations, instructions, personnel practices and policies of the Company and any changes therein which may be adopted from time to time by the Company.You will be expected to devote your full business time and effort to the business and affairs of the Company.Notwithstanding the foregoing, you may serve as a board member or consultant of Ding.com. 2. Compensation In consideration of your continued employment with the Company, effective as of May 9, 2017 (the “Effective Date”), the Company will pay you a base salary of $430,000, which equates to approximately $16,538 bi-weekly, representing payment for all hours worked by you for the Company, less applicable taxes and withholding, payable in accordance with the Company’s standard payroll practices.You will, for each calendar year, also be eligible to receive an annual discretionary bonus targeted at 75% of your base salary for the applicable year, subject to meeting individual and Company objectives, as determined by the Compensation Committee of the Board of Directors of TripAdvisor, Inc., a Delaware corporation (“TripAdvisor”) in its sole discretion.Such annual bonuses will be paid to you at the same time that bonuses are paid to other Company executives. If you are expected to be a “covered employee” in any given year for purposes of Section 162(m) of the Code, the annual bonus will be determined by the Compensation Committee in its sole discretion, and will be based on such criteria (i) as are approved in advance by such Compensation Committee and (ii) that are designed in a manner such that the annual bonus will be treated as “qualified performance-based compensation” within the meaning of Section 162(m). In recognition of the additional responsibilities assumed and conditioned upon your acceptance of the offer and the terms set forth in this letter, the Compensation Committee has approved and the Company will award to you a one-time grant consisting of TripAdvisor restricted stock units, or RSU’s, to be issued pursuant to TripAdvisor’s Amended and Restated 2011 Stock and Annual Incentive Plan (the “2011 Plan”), with an award value of $4,000,000 (the “RSU Award”), such RSUs vesting in three equal annual installments commencing on December 31, 2017, subject to your continued employment through each vesting date, and with such actual number of RSUs granted determined based on the award value of $4,000,000 divided by the closing price of Common Stock on the Effective Date, rounded down to the nearest whole share.Notwithstanding anything contained herein to the contrary, in the event of your Termination of Employment without Cause during the eighteen month period commencing on the Effective Date, the vesting of 50% of the unvested RSUs issued pursuant to this RSU Award and remaining on the date of such Termination of Employment shall automatically accelerate.
